DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 8 and 25, the language “step of providing a substance dwell time in said wind tunnel selected from a group consisting of a dwell time that is greater than a dwell time of a Z-box air classifier system, about a 1 second dwell time, greater than about 1 second dwell time, about 1.5 second dwell time, and about 2 seconds dwell time” (claims 8 and 25) is indefinite. That is, the claim language relating to the dwell time of a Z-box air classifier appear indefinite as they depend on variables, such as size and airflow, that are undefined and difficult to ascertain.  Further, it is not clear what ranges are being defined by “about 1 seconds” or “about 2 seconds”.
Regarding claim 33, two claim 33 exists within the specification, one of which is duplicative of claim 35.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3-6, 8-12, 15-22 and 24-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valerio et al. (“Valerio”)(US 2011/0067569 A1).
Valerio (fig. 1-18) teaches a method of separation of automobile shredder residue comprising:
(re: claims 1, 36)   providing automobile shredder residue (para. 04);
 providing an automobile shredder residue sorting system comprising at least one air-locked wind tunnel having a first air-lock at a material introduction element and a second air-lock at a first sorted collection location (fig. 2 showing first air-lock 110 near input A and a second air-lock 110 near B with wind tunnel 108 therebetween; para. 23-25, 47);
 introducing at least some of said automobile shredder residue into said wind tunnel through said first air-lock at said material introduction element (Id.);

 removing said first collection of at least a first collection of recyclable materials from said wind tunnel through said second air-lock (Id. with para. 47 expressly teaching that materials separated and then removed at various collection points can be recyclables);
 (re: claim 3) wherein said first common material quality is at least one of weight, density, and particle size (para. 25-27, 30);
 (re: claim 4) wherein: said one air-locked wind tunnel is further provided with a third air-lock at a second sorted collection location (fig. 2 near C);
 wherein said step of separating materials within said automobile shredder residue further comprises separating said materials within said automobile shredder residue into at least a second collection of materials having a second common material quality (para. 26, 27, 32, 35); and
 further comprising the step of removing said second collection of materials from said wind tunnel through said third air-lock (Id.);
(re: claim 5) wherein said second common material quality is at least one of weight, density, and particle size and has a different value than said first common material quality (Id.);
(re: claim 6) wherein said automobile shredder residue sorting system further comprises a closed loop automobile shredder residue sorting system (fig. 2; para. 45);
 (re: claim 8)  wherein said step of separating materials within said automobile shredder residue further comprises the step of providing a substance dwell time in said wind tunnel (para. 26-27);
(re: claim 9) wherein said step of non-magnetically air sorting said automobile shredder residue further comprises the step of single stage sorting said automobile shredder residue 
(re: claim 10)      wherein said step of non-magnetically air sorting said automobile shredder residue further comprises the step of double stage sorting said automobile shredder residue (Id.);
 (re: claim 11)   wherein said step of separating materials within said automobile shredder residue in said automobile shredder residue sorting system further comprises the step of directing a flow of air vertically in said automobile shredder residue sorting system (fig. 2 near 108b);
(re: claim 12)   wherein said step of separating materials within said automobile shredder residue in said automobile shredder residue sorting system further comprises the step of directing a flow of air horizontally in said automobile shredder residue sorting system (fig. 2 near 104 or 120);
(re: claim 15)   wherein said step of separating materials within said automobile shredder residue further comprises the step of providing different air velocities at a material introduction section and at a downstream section of said wind tunnel (para. 20, 37-39 teaching adjusting means to modify air flow velocities—increasing or decreasing--at different locations within system); 
(re: claim 16)   wherein said step of separating materials within said automobile shredder residue further comprises the step of reducing air velocity in a downstream section of said wind tunnel (Id.);
(re: claim 17)   wherein said step of separating materials within said automobile shredder residue further comprises the step of providing a downstream air velocity that is less than an air stream velocity at a material introduction section of said wind tunnel (Id.);
(re: claim 18)   wherein said step of separating materials within said automobile shredder residue further comprises first providing horizontal path directed air sorting and subsequently 
(re: claim 19)   further comprising the step of providing a cyclone in said automobile shredder residue sorting system (fig. 2 near 118; para. 40);
(re: claim 20)   further comprising the step of size sorting said automobile shredder residue after providing said automobile shredder residue (para. 28, 31-32, 41);
(re: claim 21)   wherein said sized automobile shredder residue comprises a size selected from a group consisting of less than about 3 inches, less than about 2.5 inches, less than about 1 inch, and less than about ⅞ inch (Id.).

Valerio (fig. 1-18) also teaches separation of automobile shredder residue comprising the steps of:
 (re: claim 22) providing automobile shredder residue (para. 04);;
 introducing at least some of said automobile shredder residue into an automobile shredder residue sorting system (fig. 2 showing first air-lock 110 near input A and a second air-lock 110 near B with wind tunnel 108 therebetween; para. 23-25 teaching air separating and collecting recyclable materials near second air-lock);
 non-magnetically air sorting said automobile shredder residue in said automobile shredder residue sorting system into at least one collection of recyclable materials (Id.); and
collecting said at least one sorted collection of recyclable materials from said automobile shredder residue (Id.); 
(re: claim 24) wherein said step of introducing at least some of said automobile shredder residue into an automobile shredder residue sorting system further comprises introducing at least some of said automobile shredder residue into a wind tunnel through a first air-lock at a material introduction element of said wind tunnel (Id.);

(re: claim 26) wherein said step of non-magnetically air sorting said automobile shredder residue in said automobile shredder residue sorting system into at least one collection of recyclable materials further comprises separating materials within said automobile shredder residue into at least a first collection of materials having a first common material quality, wherein said first common material quality is at least one of weight, density, and particle size (para. 24-26);  
(re: claim 27) wherein said automobile shredder residue sorting system further comprises a closed loop automobile shredder residue sorting system (fig. 2; para. 45);
(re: claim 28) wherein said step of non-magnetically air sorting said automobile shredder residue further comprises the step of path directed air sorting said automobile shredder residue (fig. 2, para. 23-25);
(re: claim 29) wherein said step of non-magnetically air sorting said sized automobile shredder residue in said automobile shredder residue sorting system further comprises the step of directing a flow of air vertically in said automobile shredder residue sorting system (fig. 2 near 108b);
(re: claim 30) wherein said step of air sorting said sized automobile shredder residue in said automobile shredder residue sorting system further comprises the step of directing a flow of air horizontally in said automobile shredder residue sorting system (fig. 2 near 104 or 120);
(re: claim 31) wherein said step of non-magnetically air sorting said sized automobile shredder HB: 4813-9238-9606.19Application of: Dean R. AndersenSerial No.: 17/085,396Preliminary Amendmentresidue further comprises the step of providing different air velocities at a material introduction section and at a downstream section (para. 20, 37-39 teaching adjusting means to modify air flow velocities—increasing or decreasing--at different locations within system); 

(re: claim 33) wherein said step of non-magnetically air sorting said sized automobile shredder residue further comprises the step of providing a downstream air velocity that is less than an air stream velocity at a material introduction section (Id.);
(re: claim 34) wherein said step of non-magnetically air sorting said sized automobile shredder residue further comprises first providing horizontal path directed air sorting of said automobile shredder residue and subsequently providing vertical path directed air sorting of said automobile shredder residue (fig. 2 showing air first directed on horizontal path near 102 from fan and then vertical path near 108); 
(re: claims 33, 35) further comprising the step of size sorting said automobile shredder residue after providing said automobile shredder residue (para. 28, 31-32, 41). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9, 10, 13, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Valerio et al. (“Valerio”)(US 2011/0067569 A1) in view of Waterson et al. (“Waterson”)(US 5,468,291), Surtees (US 4,915,824) and legal precedent.
Valerio as set forth above teaches all that is claimed except for expressly teaching

(re: claim 7) wherein said automobile shredder residue sorting system further comprises an air-locked Z-box air classifier;
 (re: claim 13)      wherein said step of separating materials within said automobile shredder residue further comprises the step of providing a flow of air through said wind tunnel at a speed between about 30 mph and about 40 mph;
(re: claim 14)      wherein said step of separating materials within said automobile shredder residue further comprises the step of providing a flow of air through said wind tunnel at a speed between about 15 mph and about 35 mph;
(re: claim 23)      wherein said step of non-magnetically air sorting said automobile shredder residue HB: 4813-9238-9606.17Application of Dean R. Andersen Serial No.: 17/085,396Preliminary Amendmentfurther comprises directing a flow of air through an air aligner to produce a laminar air flow in said automobile shredder residue sorting system. 
Further, under an alternative interpretation, the single or double stage features (claims 9 and 10) may be regarded as not taught above.
Waterson, however, teaches that it is well-known to integrate a Z-box classifier within an air separator as the Z-shaped tunnel assists in dislodging particles during separation of ASR (fig. 2 near 40; col. 6, ln. 40-col. 7).  
Surtees further teaches that it is well-known to integrate air aligning means that produce laminar air flow within an air separator and, moreover, provide greater air flow control throughout the system (fig. 3-5 near 36, 52, 53; col. 5-6).
Indeed, Valerio already teaches that it is well-known to configure and integrate various air control elements within the sorting system based on the desired type and size/density of the recyclable materials and that additional, or alternate sorting devices, can be integrated into or added to the system to facilitate material separating (para. 4, 20, 30, 31, 41, 54; see also para. 53 teaching that Z-box air separator is a known alternate type 
Thus, the claimed features relating to the number of sorting stages and air flow speeds can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the sorting arts as the type of material to be sorted and the desired degree of sortation controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as explained above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements 


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
January 19, 2022